ORDER
PER CURIAM.
Claimant, Tim McAvin, appeals from a decision of the Labor and Industrial Relations Commission (Commission), awarding him permanent partial disability benefits. The Commission’s decision is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The parties have, however, been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The Commission’s decision is affirmed.1 Rule 84.16(b).

. Respondent's motion to dismiss the appeal or in the alternative to strike claimant’s brief is denied,